On Rehearing.
(Dec. 14, 1903.)
BREAUX, J.
Counsel for plaintiff in this proceeding has filed an application for rehearing in which he alleges, inter alia: That “Mr. Justice Frank A. Monroe was and is incompetent to sit upon and adjudicate thiseause as he did, in that he was the judge of the civil district court, Division C, who first decided this cause adversely to the plaintiff, in suit No. 28,992, civil district court, in evidence herein.”
This statement is not borne out by the facts, which are as follows: In 1893, a suit was brought in the civil district court by plaintiff against the surety upon a bond which was given by Thos. C. Moody to secure his appearance before the Second Recorder’s Court to answer a criminal charge, which bond had been declared forfeited. That suit,.falling by allotment to Judge (now Mr. Justice) Monroe, then presiding over Division C of the civil district court, was dismissed by him upon an exception to the jurisdiction of the court. From the judgment so rendered an appeal was taken to this court, which was dismissed for want of jurisdiction (Society v. Cage, 45 La. Ann. 1394, 14 South. 422), and another appeal was taken to the court of appeal, which was dismissed for other reasons.
Thereafter the General Assembly passed Act No. 60, p. 70, of 1894, conferring upon the plaintiff the right to recover upon forfeited bonds in prosecutions instituted or conducted by it, and, to quote the language' of the counsel’s brief, “under this act a new suit was filed,” probably, in 1894 or 1895, which was allotted to Division A, presided over by Judge Ellis, who dismissed it on a plea of res judicata. The judgment so rendered was, however, reversed by the court of appeal. The case, having been remanded, was for the first time put at issue on the merits. *205Quoting again from the brief filed in support of the present application: “To this suit of plaintiffs, thus, at last, put at issue, the defendant pleads that the act under which plaintiff sued was violative of articles 46, 48, 56, 155, of the Constitution of 1879.”
This plea, it seems, was sustained, but upon appeal to this court the judgment appealed from was reversed, and the case was remanded to be tried upon the merits. La. Society, etc., v. Moody, 52 La. Ann. 1815, 28 South. 224. After, or before, the trial which followed in the district court, Moody, the principal on the bond, intervened, and there was judgment on the merits in favor of the defendant and intervener, which was affirmed on appeal to the court of appeal. It is this last judgment of the court of appeal which has been made the subject of review in this proceeding.
It will thus be seen that the present suit, decided by Judge Ellis and the court of appeal, is a distinct suit from that decided by Judge Monroe; that it was filed under the authority of a statute enacted after that suit had been decided; that there were different parties before the court; and, finally, that the question of jurisdiction, which alone was presented to and determined by Judge Monroe, was not an issue in the present suit, which was decided upon its merits, and upon issues which were never raised in the former suit.
MONROE, J., takes no part.